DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 28 February 2022 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 2, 9, 10, 17 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-27
Response to Arguments
Applicant argues, "It is respectfully submitted that a PID controller applying a correction as a function of parameters, as provided for by Kitts, and/or periodically allocating a campaign budget to different packages of a campaign, as provided for by Dasdan, do not teach…" and lists large sections of the claim language including large portions of newly amended claim language that includes "one or more shape parameters" and "one or more configuration parameters". This argument is moot in view of the new grounds of rejection presented herein involving Lee, which were necessitated by the very same newly amended claim language referred to in Applicant's arguments. The new grounds of rejection relies upon Lee to teach use of an equation with these parameters within an advertisement serving system. 
Applicant's remarks with respect to claims 6, 23, 26, and 27 are dependent upon the remarks advanced with respect to claim 1 and rebutted above. As such, further remarks with respect to these dependent claims are unnecessary.
Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 8, 10-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al. (Pub. #: US 2018/0108049 A1) in view of Dasdan et al. (Pub. #: US 2014/0304086 A1) in view of Lee et al. (Pub. #: 2017/0098236 A1).
Claim 1:
A computer-implemented method comprising:
determine a control signal based on a comparison between a rate threshold and a campaign-level rate-estimate signal that corresponds to a probability that content previously provided in an online campaign is associated with an event
(Kitts: 0164-0170, 0179-0196)


updating the one or more allocation signals to generate one or more updated bid allocation signals based on the control signal and a function that provides a continuous relationship between the control signal and each of the one or more allocation signals, 
(Kitts: 0164-0170, 0179-0196)
wherein generating the one or more updated bid allocation signals comprises: (i) 
(Kitts: 0345-0375, 0386-0393)
and each of the one or more allocation signals corresponds to a probability of participating in bidding to provide subsequent content in the online campaign; 
(Kitts: 0261-0286)
and providing the subsequent content in the online campaign based on the one or more updated bid allocation signals, wherein the subsequent content is provided at a rate corresponding to the probability for bidding.
(Kitts: 0179-0196, 0345-0375, 0386-0393)
As for: 
Kitts does not appear to specify multiple campaign segments monitored independently with a first allocation signal and a second allocation signal with different probabilities for each segment. However, Dasdan teaches a technique of segmenting advertising campaigns into packages that correspond to differing segments of users in at least 0037 with independent constraints for each segment in at least 0042-0046 based upon the probability of a given action in at least 0066-0070. Examiner notes that Dasdan teaches that each segment may be called a package and that each package may have its own constraints and CPA value in at least 0064 and that an overall campaign budget may be allocated across "different packages of a campaign using an algorithm" in 0070.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertising bidding system of Kitts with the technique of dividing the advertising campaigns into distinct segments as taught by Dasdan as both Kitts and Dasdan pertain to systems of advertising campaign management. Motivation to do so comes from the desire to "provide improved systems and methods for facilitating the finding of optimum matches between ads and impressions" (Dasdan: 0004).
As for, "each of "arm" of an advertising campaign with the beta distribution containing shape and configuration parameters for estimating the "likelihood or probability of a response event" in at least 0079-0083.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of disparate advertisement campaign controls as taught by the combination of Kitts in view of Dasdan with the specific formulations of Lee. One would have been motivated to combine Lee with Kitts in view of Dasdan as all three references are directed towards advertisement decision making systems and to allow advertisers by providing "more effective response prediction and enhanced implementation of bidding strategies" (Lee: 0005).
Claim 2:
 receiving one or more input signals that are generated in response to providing the subsequent content in the online campaign, wherein the one or more input signals correspond to a number of events associated with the subsequent content and a number of impressions associated with the subsequent content; updating the campaign-level rate-estimate signal to generate an updated campaign-level rate-estimate signal based on the one or more input signals updating the control signal to generate an updated control signal based on a comparison between the rate threshold and the updated campaign-level rate-estimate signal; and updating the one or more allocation signals based on the updated control signal and the function.
(Kitts: 0234-0253)
Claim 3:
wherein the online campaign includes a plurality of campaign segments and updating the one or more allocation signals is further based on a plurality of segment-level rate-estimate signals, wherein each of the plurality of segment-level rate-estimate signals corresponds to one of the plurality of campaign segments and an event rate for the one of the plurality of campaign segments.
(Kitts: 0153-0155, 0387)
Claim 4:
wherein the function further provides a continuous relationship between the plurality of segment-level rate-estimate signals and each of one or more segment-level allocation signals.
(Kitts: 0164-0170, 0179-0196)
Claim 5:
wherein the function is based on a continuous probability distribution.
(Kitts: Figure 3, Figure 4, 0056)
Claim 7:
receiving a feedback signal based on the campaign-level rate-estimate signal; and controlling the campaign-level rate-estimate signal based on the feedback signal such that the controlled campaign-level rate-estimate signal is greater than or equal to the rate threshold.
(Kitts: 0179-0196, 0345-0375, 0386-0393)
Claim 8:
wherein controlling the campaign- level rate-estimate signal includes employing a feedback based controller.
(Kitts: 0261-0286)
Claim 10:
One or more non-transitory computer-readable storage media having instructions embodied thereon which, when executed by one or more processors, cause the one or more processors to: update a control signal to generate an updated control signal based on a difference between a feedback signal and a rate threshold that corresponds to a minimum event rate for an online campaign, 
(Kitts: 0179-0196, 0345-0375, 0386-0393)
wherein the feedback signal is generated in response to previous content provided in the online campaign that includes a plurality of segments;
(Kitts: 0153-0155, 0387)
update a plurality of allocation signals based on the updated control signal, a plurality of segment-level rate-estimate signals, of segment-level rate-estimate signals and a corresponding allocation signal of the plurality of allocation signals, 
(Kitts: 0179-0196, 0345-0375, 0386-0393)

(Kitts: 0179-0196, 0345-0375, 0386-0393)
As for: 
Kitts does not appear to specify multiple campaign segments monitored independently with a first allocation signal and a second allocation signal. However, Dasdan teaches a technique of segmenting advertising campaigns into packages that correspond to differing segments of users in at least 0037 with independent constraints for each segment in at least 0042-0046 based upon the probability of a given action in at least 0066-0070. Examiner notes that Dasdan teaches that each segment may be called a package and that each package may have its own constraints and CPA value in at least 0064 and that an overall campaign budget may be allocated across "different packages of a campaign using an algorithm" in 0070.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertising bidding system of Kitts with the technique of dividing the advertising campaigns into distinct segments as taught by Dasdan as both Kitts and Dasdan pertain to systems of advertising campaign management. Motivation to do so comes from the desire to "provide improved systems and methods for facilitating the finding of optimum matches between ads and impressions" (Dasdan: 0004).
As for, "
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of disparate advertisement campaign controls as taught by the combination of Kitts in view of Dasdan with the specific formulations of Lee. One would have been motivated to combine Lee with Kitts in view of Dasdan as all three references are directed towards advertisement decision making systems and to allow advertisers by providing "more effective response prediction and enhanced implementation of bidding strategies" (Lee: 0005).
Claim 11:
sample impression signals from an online market that hosts at least a portion of the online campaign; update the feedback signal to generate an updated feedback signal based on the sampled impression signals; and provide the updated feedback signal for subsequent updates to the control signal.
(Kitts: 0234-0253)
Claim 12:
wherein the function further provides a continuous relationship between the control signal and each of the plurality of allocation signals.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim 13:
wherein the function is a monotonically decreasing continuous function of the control signal such that for the continuous relationship between the control signal and each of the plurality of allocation signals, as the control signal is continuously increased, each of the plurality of allocation signals is continuously decreased.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim 14:
wherein the function is a monotonically increasing continuous function of each of the plurality of segment-level rate-estimate signals such that for the continuous relationship between each of the plurality of segment-level rate-estimate signal and the corresponding allocation signal, as each of the plurality of segment-level rate-estimate signals is continuously increased, the corresponding allocation signal is continuously increased.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim 15:
wherein the rate threshold is a time-dependent signal.
(Kitts: 0345-0375)
Claim 16:
wherein the function is based on a continuous probability distribution.
(Kitts: Figure 3, Figure 4, 0056)
Claim 17:
A control system, comprising: a rate controller; a rate actuator; a rate estimator; one or more processors; and memory, coupled with the one or more processors, having instructions stored thereon, which, when executed by the one or more processors cause the one or more processors to: 
(Kitts: 0036-0038, 0042, and memory in at least 0183)
employ the rate controller to receive a rate threshold signal; employ the rate controller to iteratively update a control signal based on the rate threshold signal and a campaign-level rate-estimate signal that corresponds to an event rate for previous content provided in an online campaign;
(Kitts: 0179-0196, 0345-0375, 0386-0393)
provide the control signal to the rate actuator; employ the rate actuator to iteratively update a plurality of allocation signals to generate iteratively updated allocation signals based on the provided control signal 
(Kitts: 0234-0253)

employ the rate actuator to actuate providing bids for subsequent content in the online campaign based on the iteratively updated allocation signals; employ the rate estimator to iteratively update the campaign-level rate-estimate signal based on one or more impression signals generated in response to providing the bids for the subsequent content in the online campaign; and provide the campaign-level rate-estimate signal to the rate controller.
(Kitts: 0179-0196, 0345-0375, 0386-0393)
As for: 
Kitts does not appear to specify multiple campaign segments monitored independently with a first allocation signal and a second allocation signal. However, Dasdan teaches a technique of segmenting advertising campaigns into packages that correspond to differing segments of users in at least 0037 with independent constraints for each segment in at least 0042-0046 based upon the probability of a given action in at least 0066-0070. Examiner notes that Dasdan teaches that each segment may be called a package and that each package may have its own constraints and CPA value in at least 0064 and that an overall campaign budget may be allocated across "different packages of a campaign using an algorithm" in 0070.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the advertising bidding system of Kitts with the technique of dividing the advertising campaigns into distinct segments as taught by Dasdan as both Kitts and Dasdan pertain to systems of advertising campaign management. Motivation to do so comes from the desire to "provide improved systems and methods for facilitating the finding of optimum matches between ads and impressions" (Dasdan: 0004).
As for, "campaign with the beta distribution containing shape and configuration parameters for estimating the "likelihood or probability of a response event" in at least 0079-0083.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of disparate advertisement campaign controls as taught by the combination of Kitts in view of Dasdan with the specific formulations of Lee. One would have been motivated to combine Lee with Kitts in view of Dasdan as all three references are directed towards advertisement decision making systems and to allow advertisers by providing "more effective response prediction and enhanced implementation of bidding strategies" (Lee: 0005).
Claim 18:
employ the rate estimator to iteratively sample the one or more impression signals from an online market that at least partially hosts the online campaign; employ the rate estimator to iteratively update one or more marginal impression signals based on the sampled one or more impression signals; and employ the rate estimator to iteratively update the campaign-level rate-estimate signal further based on the one or more marginal impression signals.
(Kitts: 0234-0253)
Claim 19:
wherein the instructions further cause the one or more processors to: initialize a state of the rate controller based on one or more controller configuration parameters; and initialize a state of the rate estimator based on one or more estimator configuration parameters.
(Kitts: 0357-0375)
Claim 20:
wherein iteratively updating the plurality of allocation signals is further based on a function that provides a continuous relationship between the control signal and each of the plurality of allocation signals.
(Kitts: 0357-0375)
Claim 21:
wherein the function is a monotonically decreasing continuous function of the control signal such that for the continuous relationship between the control signal and each of the plurality of allocation signals, as the control signal is continuously increased, each of the plurality of allocation signals is continuously decreased.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim 22:
wherein the instructions further cause the one or more processors to: employ the rate controller to iteratively update a control-signal lower bound; employ the rate controller to iteratively update a control-signal upper bound; and employ the rate controller to iteratively update the control signal based on the control-signal lower bound and the control-signal upper bound.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim 24:
wherein iteratively updating the plurality of allocation signals is further based on a plurality of segment-level rate-estimate signals and a function that provides a continuous relationship between each of the plurality of segment-level rate-estimate signals and a corresponding allocation signal of the plurality of allocation signals.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim 25:
wherein the function is a monotonically increasing continuous function of each of the plurality of segment-level rate-estimate signals such that for the continuous relationship between each of the plurality of segment-level rate-estimate signals and the corresponding allocation signal, as each of the plurality of segment-level rate-estimate signals is continuously increased, the corresponding allocation signal is continuously increased.
(Kitts: Figure 3, Figure 4, 0056, 0234-0253)
Claim(s) 6, 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al. (Pub. #: US 2018/0108049 A1) Dasdan et al. (Pub. #: US 2014/0304086 A1) in view of Lee et al. (Pub. #: 2017/0098236 A1) in view of Zhang et al. (Pub. #: US 2018/0121964 A1).
Claim 6:
Kitts does not appear to specify utilizing a beta function for mapping the control signal to an allocation signal. However, Zhang teaches Thompson sampling may be performed on a Beta function that maps events such as clicks to a total number of tries in at least 0017, 0050-0052.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself; that is, in the substitution of the mapping function of Zhang for that of Kitts. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 23:
Kitts does not appear to specify utilizing a beta function for mapping the control signal to an allocation signal. However, Zhang teaches Thompson sampling may be performed on a Beta function that maps events such as clicks to a total number of tries in at least 0017, 0050-0052.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself; that is, in the substitution of the mapping function of Zhang for that of Kitts. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 26:
Kitts does not appear to specify utilizing a beta function for mapping the control signal to an allocation signal. However, Zhang teaches Thompson sampling may be performed on a Beta function that maps events such as clicks to a total number of tries in at least 0017, 0050-0052.
Since each element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not any individual element or function but in the very combination itself; that is, in the substitution of the mapping function of Zhang for that of Kitts. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitts et al. (Pub. #: US 2018/0108049 A1) Dasdan et al. (Pub. #: US 2014/0304086 A1) in view of Lee et al. (Pub. #: 2017/0098236 A1) in view of Els et al. (Pub. #: US 2016/0042407 A1)
Claims 27:
Kitts teaches that the feedback controller includes proportional-integral (PI) control in at least 0261-0286, but does not appear to specify that the PI control includes windup protection. However, Els teaches PI control for controlling the purchase rate of advertisements in at least 0067-0081 where the PI control includes windup protection in at least 0099-0104.
It would have been obvious to modify the PI controller of Kitts with the windup protection (anti-windup) as taught by Els. Motivation to do so comes from the desire to avoid situations in which the PI controller would experience "integral windup" resulting in a bidding system purchasing excessive impressions (Els: 0099).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688